DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 8 is drawn to functional descriptive material recorded on a computer program product.  Normally, the claim would be statutory.  However, the broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media as well as transitory 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Likewise, claims 9-14 are dependent upon Claim 8 and fail to overcome the problem recited for claim 8. Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification is silent to the exact embodiment of a computer readable medium, it is interpreted as including the ordinary and customary meaning of computer readable medium covering both non-transitory media and transitory propagating signals, etc.) the claim as a whole is non-statutory.  In view of the USPTO's Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 (the "Guidelines"), and the Official Gazette Notice (1351 OG 212, made available February 23, 2010), the  examiner suggests amending the claim to include the limitation "non-transitory" in order to exclude any non-statutory subject matter. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. The independent claims recite the following features, which are analogous in scope. 
-- Claim 1, lines 3-5, recite the following feature: 

-- Claim 8, lines 6-8, recite the following feature: 
8. define, by the processor, held-out data from the in-domain data and the out-of-domain data for evaluation by domain and sub-domain based on building a taxonomy of domains and sub-domains for the Al service; 
-- Claim 15, lines 4-6, recite the following feature: 
15. define held-out data from the in-domain data and the out-of-domain data for evaluation by domain and sub-domain based on building a taxonomy of domains and sub- domains for an artificial intelligence (AI) service
The recitation of “held-out data” in the following limitations leads to indefiniteness as it is unclear from the scope of the claimed features if 
(1) there are three types of data:  “held-out data”, “in-domain data”, “out-of-domain data” that are being used for building a taxonomy of the domains and sub-domains;
Or if alternatively, 
(2) there are two types of data (“in-domain data”, “out-of-domain data”) and the “held-out data” is just a classification of the two types of data that are being used for building a taxonomy of the domains and sub-domains
The lack of indefiniteness for this feature is not resolved by the other limitations or by the dependent claims and as a result leads to a lack of clarity with respect to the overall scope and the prior art. Additionally, claims 3, 10 and 16 recite features that specify the “held-out data” is “protected by enterprise-level security; never accessed by a developer of the Al service; and ensures uncontaminated development of the Al service”, which further reinforces the lack of clarity, because it is unclear if these 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adjouete (US PGPub US 2016/0055427 Al), in view of Barney et al. (US PGPub US 2015/0112766 Al). 

Consider Claims 1, 8 and 15.
Adjouete teaches: 
1. A method for evaluation of an artificial intelligence (Al) service, the method comprising: /8. A computer program product for evaluation of an artificial intelligence (AI), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: /15. An apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions (Adjouete: abstract, An automated method of predictive model development first cleans up raw supervised and unsupervised training data with a step that uses an algorithm to make every field of every record consistent, cohesive, and productive. Then the resulting flat data is given texture in a next step by a data enrichment algorithm that culls fields that do not contribute to predictive model building and that adds new fields computed from data combinations that are tested to add value to later steps that build different types of predictive models. Another late step for building smart-agents and their entity profiles uses another algorithm that benefits greatly from the cleaned and highly enriched training data. The predictive models and smart-agents and their entity profiles are then rendered as deliverable predictive model markup language documents in a final step executed by a specialized algorithm. [0045] FIG. 1 represents a predictive model learning method 100 that provides artificial intelligence and machine learning as-a-service by generating predictive models from service-consumer-supplied training data input records.)
1. partitioning, by a processor, data into in-domain data and out-of-domain data; /8. partition, by the processor, data into in-domain data and out-of-domain data; / 15. partition data into in-domain data and out-of-domain data; (Adjouete: [0047] These records 102 are decrypted in a step 104 with an apparatus for executing a decoding algorithm, e.g., a standard triple-DES device that uses three keys. An example is illustrated in FIG. 2. A series of results are transformed into a set of non-transitory, raw-data records 106 that are collectively stored in a machine-readable storage mechanism. [0048] A step 108 cleans up and improves the integrity of the data stored in the raw-data records 106 with an apparatus for executing a data integrity analysis algorithm. An example is illustrated in FIGS. 3A, 3B, and 3C.)
(Adjouete: [0098] Typical pattern clustering algorithms involve the following steps: [0099] (1) Pattern representation: extraction and/or selection; [0100] (2) Pattern proximity measure appropriate to the data domain; [0103] A clustering is a partition of data into exclusive groups or fuzzy clustering. [0213] FIG. 26 is an example table of Local Similarity Measures useful in case-based reasoning. Table 2600 lists fourteen different Local Similarity Measures that is used by the global similarity measures listed. The local similarity measures depend on the field type and valuation. The field type is: (1) symbolic or nominal; (2) ordinal, when the values are ordered; (3) taxonomic, when the values follow a hierarchy; and (4) numeric, which can take discrete or continuous values. The Local Similarity Measures are based on a number of parameters, including: (1) the values ofa given field for two cases, V 1 and V 2 ; (2) the lower (V 1 - and V 2-) and higher (V1+ and V2+) limits of V 1 and V 2 ; (3) the set of all values that is reached by the field; ( 4) the central points of V1 and V2 , V1c and V2c; (5) the absolute value "ec" of a given interval; and ( 6) the height "h" of a level in a taxonomic descriptor.)
1. determining, by the processor, performance guarantees for multiple settings conditioned on multiple characteristics of an application scenario for the held-out data (Adjouete: [0213] FIG. 26 is an example table of Local Similarity Measures useful in case-based reasoning. Table 2600 lists fourteen different Local Similarity Measures that is used by the global similarity measures listed. The local similarity measures depend on the field type and valuation. The field type is: (1) symbolic or nominal; (2) ordinal, when the values are ordered; (3) taxonomic, when the values follow a hierarchy; and (4) numeric, which can take discrete or continuous values. The Local Similarity Measures are based on a number of parameters, including: (1) the values ofa given field for two cases, V 1 and V 2 ; (2) the lower (V 1 - and V 2-) and higher (V1+ and V2+) limits of V 1 and V 2 ; (3) the set of all values that is reached by the field; ( 4) the central points of V1 and V2 , V1c and V2c; (5) the absolute value "ec" of a given interval; and ( 6) the height "h" of a level in a taxonomic descriptor )
1. and providing, by the processor, confidence intervals based on the performance guarantees. /8. and provide, by the processor, confidence intervals based on the performance guarantees. /15. and provide confidence intervals based on the performance guarantees. (Adjouete: [0158] One strategy that could be defined by a user-service consumer-consumer assigns one vote to each predictive technology 611-616. A final decision 660 then stems from a majority decision reached by equal votes by the technologies within decision engine 650. [0160] A further strategy definable by a user-service consumer-consumer specifies instead a set of meta-rules to help choose a final decision 660 for output. These all indicate an output prediction class and its confidence level as a percentage (0-1000, or 0-1.0) proportional to how confident the system apparatus is in the prediction.)
Adjouete does not teach: 
1. determining, by the processor, distribution underlying performance metrics for the held- out data using statistical processing; /8. determine, by the processor, distribution underlying performance metrics for the held-out data using statistical processing; /15. determine distribution underlying performance metrics for the held-out data using statistical processing;
Barney teaches: 
1. A method for evaluation of an artificial intelligence (Al) service, the method comprising: /8. A computer program product for evaluation of an artificial intelligence (AI), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: /15. An apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: (Barney: abstract, [0049]-[0060], Figures 1A-B, 5, [0053] With reference to FIG. 5, the preferred embodiment includes an administrator interface 52, provided by cloud computer 12, that provides complete privileges to add, delete and edit all data fields, tracking reports, system generated messages and configuration settings including the security access permissions for the other users. The administrator is able to establish or terminate access by any stakeholder as per the needs of the specific assessment situation)
(Barney: [0086], The invention proceeds to a) calculate each person's confidence interval in each of the domains measured to the range of precision established by the analyst; b) look up in a taxonomic database the confidence interval ranges of a plurality of risk-mitigating solutions ( e.g. self-development journaling, coaching, mentoring training, books, experiences) whose range of measured uncertainty overlaps with the person's measure; and c) recommends a portfolio of solutions that are targeted at the full-range of the dimension for growth, remediation or gap closure ( e.g. leadership development roadmaps; occupational therapy treatment schedules; vitamin and exercise regimens required for Olympic athlete performance; pharmaceutical formularies that differ for moderate, acute or co-morbid conditions).)
1. defining, by the processor, held-out data from the in-domain data and the out-of-domain data for evaluation by domain and sub-domain based on building a taxonomy of domains and sub-domains for the Al service; /8. define, by the processor, held-out data from the in-domain data and the out-of-domain data for evaluation by domain and sub-domain based on building a taxonomy of domains and sub-domains for the Al service; /15. define held-out data from the in-domain data and the out-of-domain data for evaluation by domain and sub-domain based on building a taxonomy of domains and sub- domains for an artificial intelligence (AI) service; (Barney: [0091] Optionally, cloud computer 12 makes the proposed solutions known to other stakeholders (e.g. senior leaders) who are interested in driving improvements to the same dimension(s) proposed to rate a plurality of factors that are used to determine whether or not to proceed and empirically test the efficacy of said intervention (step 63). Factors may include such aspects of quality, cost, scalability, speed, relative utility, or cultural appropriateness, but other factors are also within the spirit and scope of the current invention. The administrator can configure the system to analyze the ratings once a sufficiently large sample of raters is present using the aforementioned automated multisource engine in order to calibrate raters on the same latent trait as the underlying single dimension and items (step 64). Once calibrated, a second round of ratings involves the experts with expertise in interventions relevant to that domain to select the bundle of interventions that they believe are nice to have (low), necessary (medium) and sufficient (high) at each level of the separation statistic (e.g. three groups: low, medium, and high (step 65).)
1. determining, by the processor, distribution underlying performance metrics for the held- out data using statistical processing; /8. determine, by the processor, distribution underlying performance metrics for the held-out data using statistical processing; /15. determine distribution underlying performance metrics for the held-out data using statistical processing; (Barney: [0143] FIG. 20 depicts a dynamic rate bias remediation algorithm 200. [0156] FIG. 23 depicts a verification of rate sample algorithm 230. In the preferred embodiment, cloud computer 12 provides a plurality of self-report measures ensuring confidence to a level specified by the administrator that the entire array of assessments act as a sort of "fingerprint" verifying they're all approximately the same (step 231). [0165] Cloud computer 12 uses administrator weights to determine the relative importance of each, estimates distributions of uncertainty, and uses the best model to set the standard error termination criteria (step 252). Cloud computer 12 further dynamically evaluates whether or not early raters actually do misfit, and if so, may be set to automatically alert the administrator and re-set a new standard error termination criteria to attempt to produce a usefully precise ultimate measure (step 253). Cloud computer 12 ensures that at least three raters are providing feedback to ensure anonymity of raters, as desired by the administrator (step 254).)
1. and providing, by the processor, confidence intervals based on the performance guarantees. /8. and provide, by the processor, confidence intervals based on the performance guarantees. /15. and provide confidence intervals based on the performance guarantees. (Barney: [0086], [0156] FIG. 23 depicts a verification of rate sample algorithm 230. In the preferred embodiment, cloud computer 12 provides a plurality of self-report measures ensuring confidence to a level specified by the administrator that the entire array of assessments act as a sort of "fingerprint" verifying they're all approximately the same (step 231). Further, even in a single dimension embodiment, the current invention considers the prior fingerprint of not only the confidence interval of the latent trait which is done in the prior art, but also confidence intervals for their unique a) severity/leniency bias; and b) fit statistics to the Rasch model ( e.g. Infit) (step 232). Cloud computer 12 uses a fuzzy system configurable by the administrator, to automatically alert him/her when one or more configured confidence interval ( e.g. 95%) across all dimensions and misrepresentation factors are significantly different than the unproctored assessment (step 233).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to improve Adjouete’s method and system for automated predictive AI development model with Barney’s algorithm for metrological risk assessment and confidence measures. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Adjouete in this manner in order to 

Consider Claims 2 and 9. 
The combination of Adjouete and Barney teaches: 
2. The method of claim 1, wherein the performance metrics comprises precision information and recall information. / 9. The computer program product of claim 8, wherein the performance metrics comprises precision information and recall information. (Barney: [0165] A fatigue prevention and optimization algorithm is depicted in FIG. 25. The preferred embodiment of the solution includes an expert system to automatically setting up a new multisource assessment to adjust complex tradeoffs between the total number of raters selected for inclusion in a study and the termination criterion required to stop a computer-adaptive measure. Once the final set of stakeholders is submitted, cloud computer 12 performs a simulation such as a Markov Chain Monte Carlo analysis using estimates of uncertainty provided apriori by the administrator in order to forecast the probable number of raters who will fit and subsequently vary alternative standard error termination criteria to optimize tradeoffs between constraints (e.g. total test/battery length and precision) (step 251).Cloud computer 12 uses administrator weights to determine the relative importance of each, estimates distributions of uncertainty, and uses the best model to set the standard error termination criteria (step 252). Cloud computer 12 further dynamically evaluates whether or not early raters actually do misfit, and if so, may be set to automatically alert the administrator and re-set a new standard error termination criteria to attempt to produce a usefully precise ultimate measure (step 253). Cloud computer 12 ensures that at least three raters are providing feedback to ensure anonymity of raters, as desired by the administrator (step 254).)

Consider Claims 3 and 10. 
The combination of Adjouete and Barney teaches: 
3. The method of claim 1, wherein the held-out data is: protected by enterprise-level security; never accessed by a developer of the Al service; and ensures uncontaminated development of the Al service. / 10. The computer program product of claim 8, wherein the held-out data is: protected by enterprise-level security; never accessed by a developer of the Al service; and ensures uncontaminated development of the Al service. (Adjouete: [0093] In alternative method embodiments of the present invention, Method 100 further includes a step 130 for building a data mining predictive model (e.g. 612, FIG. 6) by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a data mining algorithm. For example, as illustrated in FIG. 22. A data-tree result 131 is transformed by a step 132 into a data mining predictive model markup language document that is stored in a machine-readable storage mechanism.[0094] Method 100 further includes an alternative step 134 for building a neural network predictive model ( e.g. 613, FIG. 6) by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a neural network algorithm. For example, as illustrated in FIG. 12-17. A nodes/weight result 135 is transformed by a step 136 into a neural-network predictive model markup language document that is stored in a machine-readable storage mechanism.)

Consider Claim 16. 
The combination of Adjouete and Barney teaches: 
16. The apparatus of claim 15, wherein: the performance metrics comprises precision information and recall information; and the held-out data is: protected by enterprise-level security; never accessed by a developer of the AI service; and ensures uncontaminated development of the AI service. (Barney: [0165] A fatigue prevention and optimization algorithm is depicted in FIG. 25. The preferred embodiment of the solution includes an expert system to automatically setting up a new multisource assessment to adjust complex tradeoffs between the total number of raters selected for inclusion in a study and the termination criterion required to stop a computer-adaptive measure. Once the final set of stakeholders is submitted, cloud computer 12 performs a simulation such as a Markov Chain Monte Carlo analysis using estimates of uncertainty provided apriori by the administrator in order to forecast the probable number of raters who will fit and subsequently vary alternative standard error termination criteria to optimize tradeoffs between constraints (e.g. total test/battery length and precision) (step 251).Cloud computer 12 uses administrator weights to determine the relative importance of each, estimates distributions of uncertainty, and uses the best model to set the standard error termination criteria (step 252). Cloud computer 12 further dynamically evaluates whether or not early raters actually do misfit, and if so, may be set to automatically alert the administrator and re-set a new standard error termination criteria to attempt to produce a usefully precise ultimate measure (step 253). Cloud computer 12 ensures that at least three raters are providing feedback to ensure anonymity of raters, as desired by the administrator (step 254). Adjouete: [0093] In alternative method embodiments of the present invention, Method 100 further includes a step 130 for building a data mining predictive model (e.g. 612, FIG. 6) by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a data mining algorithm. For example, as illustrated in FIG. 22. A data-tree result 131 is transformed by a step 132 into a data mining predictive model markup language document that is stored in a machine-readable storage mechanism.[0094] Method 100 further includes an alternative step 134 for building a neural network predictive model ( e.g. 613, FIG. 6) by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a neural network algorithm. For example, as illustrated in FIG. 12-17. A nodes/weight result 135 is transformed by a step 136 into a neural-network predictive model markup language document that is stored in a machine-readable storage mechanism.)

Consider Claims 4, 11 and 17. 
The combination of Adjouete and Barney teaches: 
4. The method of claim 1, further comprising: partitioning, by the processor, new data into representative portions, wherein one representative portion is provided to developers and a second representative portion is defined as new held-out data. / 11. The computer program product of claim 8, wherein the program instructions executable by the processor further to cause the processor to: partition, by the processor, new data into representative portions, wherein one representative portion is provided to developers and a second representative portion is defined as new held-out data. / 17. The apparatus of claim 15 wherein the processor is further configured to execute the instructions to: partition new data into representative 

Consider Claims 5, 12 and 18. 
The combination of Adjouete and Barney teaches: 
5. The method of claim 1, wherein the multiple characteristics comprise data characteristics and user characteristics. / 12. The computer program product of claim 8, wherein the multiple characteristics comprise data characteristics and user characteristics. /18. The apparatus of claim 15, wherein the multiple characteristics comprise data characteristics and user characteristics. (Barney: [0134] FIG.18 depicts an algorithm for automatically managing deployments (180). Cloud computer 12 may update real-time, or in batch mode, the estimation of actual parameters (e.g. person or item) across all dimensions of interest, across a plurality of concurrent assessments in different deployments, and compare against the ultimate number desired (step 181). A study may be terminated early in the event that a) more subjects than expected responded; b) subjects who responded committed more time than expected; or c) more subjects had more useable data meeting or exceeding quality control standards (step 182). Conversely, the preferred embodiment uses fuzzy standards across administration variables, specified apriori, to notify the administrator, supervisor or target if it appears that the entire process is at risk of either a) having fewer subjects than required to produce useful information; b) insufficient commitments from subjects to measure all dimensions desired; c) having too many subjects not meet quality control standards or d) more than one of the aforementioned problems (step 183). Adjouete: [0045] FIG. 1 represents a predictive model learning method 100 that provides artificial intelligence and machine learning as-a-service by generating predictive models from service-consumer-supplied training data input records. A computer file 102 previously hashed or encrypted by a tripleDES algorithm, or similar protection. [0116] FIG. 3B represents what happens inside step 318, replace numeric value. The numeric value to use as a replacement depends on any flags or preferences that were set to use a default, the average, a minimum, a maximum, or a null. A step 360 tests if user preferences were set to use a default value. If yes, then a step 361 sets a default value and returns to do a next field in step 330.A step 362 tests if user preferences were set to use an average value. If yes, then a step 361 sets an average value and returns to do the next field in step 330. A step 364 tests if user preferences were set to use a minimum value. If yes, then a step 361 sets a minimum value and returns to do the next field in step 330. A step 366 tests if user preferences were set to use a maximum value. If yes, then a step 361 sets a maximum value and returns to do the next field in step 330. A step 368 tests if user preferences were set to use a null value. If yes, then a step 361 sets a null value and returns to do the next field in step 330. Otherwise, a step 370 removes the record and moves on to the next record.)

Consider Claims 6, 13 and 19. 
The combination of Adjouete and Barney teaches: 
6. The method of claim 1, wherein upon evaluating the Al service, a first portion of nodes in the taxonomy provides the in-domain data, and second portion of nodes in the taxonomy provide the out-of-domain data. / 13. The computer program product of claim 8, wherein upon evaluating the Al service, a first portion of nodes in the taxonomy provides the in-domain data, and second portion of nodes in the taxonomy provide the out-of-domain data. / 19. The apparatus of claim 15, wherein upon evaluating the Al service, a first portion of nodes in the taxonomy provides the in-domain data, and second portion of nodes in the taxonomy provide  (Adjouete: [0213] FIG. 26 is an example table of Local Similarity Measures useful in case-based reasoning. Table 2600 lists fourteen different Local Similarity Measures that is used by the global similarity measures listed. The local similarity measures depend on the field type and valuation. The field type is: (1) symbolic or nominal; (2) ordinal, when the values are ordered; (3) taxonomic, when the values follow a hierarchy; and (4) numeric, which can take discrete or continuous values. The Local Similarity Measures are based on a number of parameters, including: (1) the values ofa given field for two cases, V 1 and V 2 ; (2) the lower (V 1 - and V 2-) and higher (V1+ and V2+) limits of V 1 and V 2 ; (3) the set of all values that is reached by the field; ( 4) the central points of V1 and V2 , V1c and V2c; (5) the absolute value "ec" of a given interval; and ( 6) the height "h" of a level in a taxonomic descriptor. Barney: [0086], The invention proceeds to a) calculate each person's confidence interval in each of the domains measured to the range of precision established by the analyst; b) look up in a taxonomic database the confidence interval ranges of a plurality of risk-mitigating solutions ( e.g. self-development journaling, coaching, mentoring training, books, experiences) whose range of measured uncertainty overlaps with the person's measure; and c) recommends a portfolio of solutions that are targeted at the full-range of the dimension for growth, remediation or gap closure ( e.g. leadership development roadmaps; occupational therapy treatment schedules; vitamin and exercise regimens required for Olympic athlete performance; pharmaceutical formularies that differ for moderate, acute or co-morbid conditions).)

Consider Claims 7, 14 and 20. 
The combination of Adjouete and Barney teaches: 
(Adjouete: [0045] FIG. 1 represents a predictive model learning method 100 that provides artificial intelligence and machine learning as-a-service by generating predictive models from service-consumer-supplied training data input records. [0093] In alternative method embodiments of the present invention, Method 100 further includes a step 130 for building a data mining predictive model (e.g. 612, FIG. 6) by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a data mining algorithm. For example, as illustrated in FIG. 22. A data-tree result 131 is transformed by a step 132 into a data mining predictive model markup language document that is stored in a machine-readable storage mechanism.[0094] Method 100 further includes an alternative step 134 for building a neural network predictive model ( e.g. 613, FIG. 6) by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a neural network algorithm. For example, as illustrated in FIG. 12-17. A nodes/weight result 135 is transformed by a step 136 into a neural-network predictive model markup language document that is stored in a machine-readable storage mechanism.)



Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Narayan; Sanjiv M., US 20210259765 A1, SYSTEM AND METHOD FOR GUIDING DIRECTION TO AND TREATING TARGETS FOR ABNORMAL BIOLOGICAL RHYTHMS
Sen; Prithviraj et al.	US 20200082228 A1	EVALUATING QUALITY OF ARTIFICIAL INTELLIGENCE (AI) SERVICES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

November 19, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662